DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance

Claims 1-11 are allowed.
The following is an examiner’s statement reason’s for allowance.

The prior art references most closely resembling the applicant claimed invention are Atti et al (U.S.2017/0053658) and Atti16 et al (U.S.2016/0372127).

First Atti17 disclosed, “A method for generating a high-band target signal includes receiving, at an encoder, an input signal having a low-band portion and a high-band portion. The method also includes comparing a first autocorrelation value of the input signal to a second autocorrelation value of the input signal. The method further includes scaling the input signal by a scaling factor to generate a scaled input signal. The scaling factor is determined based on a result of the comparison. The method also includes generating a low-band signal based on the input signal and generating the high-band target signal based on the scaled input signal.”. However Atti failed to disclose a method for identifying a type of a vocoder, the method comprising: acquiring identification target bitstreams encoded with a voice signal; acquiring, for each of a plurality of vocoders, a probability that each of the plurality of vocoders is related to the identification target bitstreams from the identification target bitstreams, using a first machine learning model trained based on a relationship between the plurality of vocoders and training bitstreams obtained by encoding a training voice signal by each of the plurality of vocoders; acquiring waveforms for each decoder of each of the plurality of vocoders by inputting the identification target bitstreams to the each decoder of each of the plurality of vocoders; acquiring intelligibility values for each of the waveforms obtained for the each decoder of each of the plurality of vocoders from the waveforms obtained for the each decoder of each of the plurality of vocoders, using a second machine learning model trained based on a relationship between a plurality of training waveforms obtained by inputting the training bitstreams to the each decoder of each of the plurality of vocoders and decoding the training bitstreams for each 29FRST005.005AUS decoder of each of the plurality of vocoders, and training intelligibility values quantifying a degree of the intelligibility of the training voice signal obtained for each of the plurality of training waveforms; and determining the type of the vocoder related to the voice signal from the probability that each of the plurality of vocoders is related to the identification target bitstreams and the intelligibility values for each waveform obtained for each decoder of each of the plurality of vocoders, using a third machine learning model trained based on a probability for each vocoder encoding the training voice signal and a training intelligibility value of the training voice signal obtained by each decoder of the plurality of vocoders. (claims 1,6,11). Secondly Atti16 disclosed a device for signal processing includes a memory and a processor. The memory is configured to store a parameter associated with a bandwidth-extended audio stream. The processor is configured to select a plurality of non-linear processing functions based at least in part on a value of the parameter. The processor is also configured to generate a high-band excitation signal based on the plurality of non-linear processing functions.". However Atti failed to disclose, “a method for identifying a type of a vocoder, the method comprising: acquiring identification target bitstreams encoded with a voice signal; acquiring, for each of a plurality of vocoders, a probability that each of the plurality of vocoders is related to the identification target bitstreams from the identification target bitstreams, using a first machine learning model trained based on a relationship between the plurality of vocoders and training bitstreams obtained by encoding a training voice signal by each of the plurality of vocoders; acquiring waveforms for each decoder of each of the plurality of vocoders by inputting the identification target bitstreams to the each decoder of each of the plurality of vocoders; acquiring intelligibility values for each of the waveforms obtained for the each decoder of each of the plurality of vocoders from the waveforms obtained for the each decoder of each of the plurality of vocoders, using a second machine learning model trained based on a relationship between a plurality of training waveforms obtained by inputting the training bitstreams to the each decoder of each of the plurality of vocoders and decoding the training bitstreams for each 29FRST005.005AUS decoder of each of the plurality of vocoders, and training intelligibility values quantifying a degree of the intelligibility of the training voice signal obtained for each of the plurality of training waveforms; and determining the type of the vocoder related to the voice signal from the probability that each of the plurality of vocoders is related to the identification target bitstreams and the intelligibility values for each waveform obtained for each decoder of each of the plurality of vocoders, using a third machine learning model trained based on a probability for each vocoder encoding the training voice signal and a training intelligibility value of the training voice signal obtained by each decoder of the plurality of vocoders (claims 1,6,11).  

In summary, the Examiner submits that there is no motivation to combine the aforementioned references; therefore, claims 1-11 have been deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443